Citation Nr: 0430305	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  96-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for left knee anterior 
cruciate ligament repair residuals, currently evaluated as 20 
percent disabling.  

2.  What rating is for assignment for left knee 
osteoarthritis from July 25, 1995?

3.  What rating is for assignment from July 25, 1995, for 
left lower extremity scarring at the lateral lower thigh 
associated with anterior cruciate ligament repairs?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to March 
1986, with other military service occurring from February 
1982 to May 1982.

The issues of ratings to be assigned for left anterior 
cruciate ligament (ACL) repair residuals, and left knee 
osteoarthritis were most recently before the Board of 
Veterans' Appeals (Board) in June 2000, when such matters 
were remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, so that 
additional development could be undertaken.  By RO action in 
June 2003, the 20 percent rating for the ACL repairs was 
confirmed and continued, while the rating for left knee 
osteoarthritis was increased to a 10 percent rating from July 
25, 1995.  In September 2003, a separate grant of service 
connection was established for left lower extremity scarring 
due to the ACL repair of the left knee.  A noncompensable 
rating was assigned effective from July 25, 1995.  

The issue of the rating to be assigned for scarring of the 
left lower extremity from July 25, 1995, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Residuals of left ACL repairs are manifested by not more 
than mild recurrent subluxation or lateral instability.   

2.  There is evidence that weakened and painful movement of 
the left knee is present, along with a demonstration that 
there is functional loss during flare-ups.  

3.  Since July 25, 1995, left knee osteoarthritis has been 
manifested by pain and limited motion, but left knee flexion 
is not limited to 45 degrees or less, and left knee extension 
is not limited to 10 degrees or more.  

4.  An exceptional or unusual disability picture involving 
either the veteran's left ACL repair residuals or left knee 
osteoarthritis is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for postoperative left knee ACL repair residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.2, 4.7, 4.10, 4.41, 4.71a, Diagnostic Code 5257 
(2003).  

2.  For the period from July 25, 1995, to the present, not 
more than a 10 percent rating is for assignment for left knee 
osteoarthritis.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded most recently by the 
Board in June 2000 for additional evidentiary and procedural 
development by the RO, including the retrieval of any 
treatment records not already on file, the conduct of a VA 
orthopedic examination, and readjudication.  Such actions 
appear to have been completed in full as directed and neither 
the veteran nor his representative contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

It, too, is noted that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became law in November 2000, subsequent to the 
initiation of the original claim forming the basis of the 
instant appeal.  The VCAA significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits by redefining the obligations of VA with 
respect to its duty to assist a claimant, and including an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  The applicable law and regulations have been the 
subject of holdings of various Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Written notice of the foregoing was initially 
provided to the veteran in June 2001, and its particulars 
were more fully explained to him by the RO in July and 
October 2003 correspondence.  No response was received from 
the veteran with respect to any of those notices.  To that 
extent, the VA's duties established by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran has 
not requested VA assistance in obtaining pertinent evidence.  
The veteran has been afforded multiple VA examinations to 
evaluate the disabilities in question during the course of 
the instant appeal, and all relevant reports of VA treatment 
have been obtained and associated with his claims folder.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, the initial RO adjudication in 1995 preceded 
the enactment of the VCAA.  Full notice of the VCAA followed 
with readjudication by the RO, and notice to the veteran, as 
provided by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran-claimant.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claims

Service connection for left knee chondromalacia patellae and 
residuals of an ACL injury was established by rating action 
in April 1986, at which time a 20 percent rating was assigned 
by the RO from January 1986 under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  That 20 percent rating remained 
in effect in the years thereafter.  In July 1995, the veteran 
claimed entitlement to an increased rating on the basis of 
pending left knee surgery and his expectation that it would 
adversely affect his job performance.  The veteran underwent 
an arthroscopy, a chondroplasty of the left medial femoral 
condyle, and removal of the hardware from the left tibia in 
October 1995.  Thereafter, a temporary total rating was 
assigned under 38 C.F.R. § 4.30 for the period from October 
5, 1995, to December 31, 1996, based on the need for 
convalescence.  The 20 percent evaluation was reinstated 
effective January 1, 1997.

During the pendency of this appeal, service connection was 
established for osteoarthritis of the left knee by rating 
action of the RO in October 1999.  At that time, a 
noncompensable rating was assigned under DC 5003, effective 
from July 25, 1999.  By rating decision of June 2003, the RO 
increased the schedular rating assigned for left knee 
arthritis to 10 percent, effective from July 25, 1999.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate DCs 
identify the various disabilities.  Id.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Knee impairment manifested by moderate recurrent subluxation 
or lateral instability warrants a 20 percent rating.  Where 
there is severe recurrent subluxation or lateral instability, 
a 30 percent evaluation is assignable.  38 C.F.R. § 4.71a, DC 
5257.  

Degenerative arthritis is rated in accordance with DC 5003, 
which provides that when arthritis is established by X-ray 
findings it will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved.  DC 5260 provides for a noncompensable 
rating for a limitation of leg flexion to 60 degrees, and a 
10 percent rating when flexion is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5260.  

When extension of the leg is limited to five degrees, a 
noncompensable rating is assignable.  A 10 percent rating 
requires a limitation of extension to 10 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.  

Normal knee flexion is to 140 degrees, and that normal knee 
extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2003).

Where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate DCs, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  38 C.F.R. § 4.71a, DC 
5003.  With X-ray evidence of involvement of two or more 
major joints or two or more minor joints, a 10 percent rating 
is assignable.  Where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent rating is assignable.  

Prior to the October 1995 surgery, the veteran was afforded a 
VA medical examination in August 1995.  Pertinent findings 
showed normal extension, a reduction in left knee flexion to 
120 degrees.  There was mild left ACL laxity, mild synovitis, 
and a one half centimeter of left quadriceps muscle atrophy.  
No X-ray evidence of degenerative arthritis was indicated, 
although results from a recent magnetic resonance imaging 
were pending at the time that the report was prepared.  

Postsurgical evaluation in December 1995 by Walter K. Urs, 
M.D., indicated that range of motion was possible from 0 to 
100 degrees.  There was one plus anterior instability and 
improving muscle strength.  Degenerative changes about the 
medial patellar compartment were noted.  

The veteran was afforded an RO hearing in April 1996, at 
which he testified that his primary left knee symptoms were 
extreme pain with activity, limitation of motion, tenderness, 
and instability.  He reported that he was not then receiving 
treatment as he could not afford continued private medical 
care and did not desire to be treated at VA medical 
facilities.  Significant work-related and recreational 
limitations were alleged to result from his service-connected 
left knee disability, despite conservative measures of 
treatment including use of a knee brace, ice, and elevation 
of the joint.  

A series of VA medical examinations followed in May 1996, 
November 1997, April 1999, June 2003 (with an October 2003 
addendum), and March 2004.  Each of the those evaluations 
showed extension to be limited to not more than seven 
degrees, with flexion being possible from 95 to 120 degrees.  
There continued to be mild swelling, atrophy, synovitis, and 
crepitus.  Notably, however, not more than mild subluxation 
or instability is demonstrated throughout the period from 
1996 to 2004, and, as such, not more than a 10 percent 
evaluation is warranted under DC 5257.  

During the appellate period, the limitations of left knee 
flexion and extension at their worst during the period from 
July 1995 to the present are not compensably disabling under 
DCs 5260, 5261, and, as a result, not more than a 10 percent 
rating is for assignment under DC 5003 for a single major 
joint of the left knee, regardless whether occasional 
incapacitating exacerbations are present.  See Fenderson v. 
West, 12 Vet. App 119 (1999).  To that extent, contentions to 
the contrary as to the existence of a greater degree of knee 
subluxation, instability, or limitation of motion are 
unsubstantiated.  

In terms of rating the entities in question under alternate 
criteria, there is no evidence of nonunion or malunion of the 
tibia and/or fibula throughout the pertinent time frame.  See 
38 C.F.R. § 4.71a, DC 5262.  Moreover, medical evidence fails 
to identify the existence of ankylosis of the left knee 
joint.  38 C.F.R. § 4.71a, DC 5256.  There likewise is not 
shown to be dislocation of the semilunar cartilage with 
frequent episodes of locking, or genu recurvatum, such as 
would warrant the assignment of a 20 percent schedular 
evaluation under DC 5258 or a 10 percent rating under DC 
5263, respectively.  

Remaining for consideration is whether any further increase 
in the schedular evaluation(s) for left knee disablement is 
warranted on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Such regulations provide that the rating for a 
musculoskeletal disorder based on limitation of motion should 
reflect functional limitation that is due to pain, as 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  When assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

In this case, the October 2003 addendum notes that weakened 
movement and functional loss during periods of flare-ups are 
present.  Other pertinent findings recorded were to the 
effect that fatigability, incoordination, or additional range 
of motion loss were not present.  There was no reduced range 
of motion due to repeated use during the examination.  While 
the foregoing are not insignificant, pain is a listed 
criterion of DC Code 5003 and 38 C.F.R. § 4.59, and the 10 
percent rating assigned for left knee arthritis adequately 
compensates the veteran for the degree of impairment shown 
due to pain.  

Finally, in terms of extraschedular entitlement to increased 
disability evaluations, the veteran alleges that his left 
knee disablement hinders his employment as a truck driver for 
the United States Postal Service.  Other than the veteran's 
own testimony, the record is devoid of evidence that service-
connected disability of the left knee results in a marked 
interference with his employment or necessitates frequent 
periods of hospitalization, such as to render inadequate the 
regular schedular criteria.  In the absence of any 
corroboration of the veteran's testimony showing frequent 
hospitalization or marked interference with employment, there 
is no basis for a finding of extraschedular entitlement.  

The benefits sought on appeal are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of repairs of the ACL of the left knee is denied.  

Not more than a 10 percent rating is for assignment for 
osteoarthritis of the left knee from July 25, 1995.


REMAND

The record reflects that a separate grant of service 
connection for left lower extremity scarring associated with 
ACL repairs was established by the RO in September 2003.  
Left lower extremity scarring was previously included within 
and rated as part of the earlier grant of service connection 
for left ACL injury residuals.  Notably, the rating 
assignable remains at issue regardless of the RO's separate 
grant of service connection for left knee scarring, absent 
any indication that the veteran is satisfied with the rating 
assigned to date for scarring, or that he has otherwise 
withdrawn his appeal as to that matter.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Unfortunately, this matter is not fully 
developed for appellate review, including issuance of a 
supplemental statement of the case.  Notice is likewise taken 
that the criteria for the rating of skin disorders, including 
scarring, were modified as of August 30, 2002.  Hence, this 
claim must be evaluated under the amendments to 38 C.F.R. 
§ 4.118 (2003).  Further actions are thus in order. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
evidence are still needed to substantiate 
his claim of entitlement to a compensable 
rating for scarring about the left lower 
extremity associated with ACL repairs 
from July 25, 1995.  The veteran must be 
notified what specific portion of that 
evidence VA will secure, and what 
specific portion he himself must submit.  
The RO must also advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
The RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The veteran must be afforded a VA 
dermatological examination for the 
purpose of evaluating the nature and 
severity of that scarring about the left 
knee associated with prior surgical 
repairs of his anterior cruciate 
ligament.  The claims folder in its 
entirety must be made available to the 
examiner for review.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

Specific responses by the examiner are 
required as to the following:

Are the veteran's left knee scars 
manifested by (i) poor nourishment, (ii) 
repeated ulceration; (iii) tenderness, 
(iv) pain on objective demonstration, (v) 
underlying soft tissue damage, and/or 
(vi) frequent loss of the covering of 
skin over the scarring?  

3.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

4.  Lastly, the RO must issue a new 
rating decision and readjudicate the 
question of what rating is for assignment 
for scarring about the left lower 
extremity from prior surgical repairs of 
the anterior cruciate ligament from July 
25, 1995.  Such readjudication must be 
made on the basis of all the evidence on 
file and all governing legal authority, 
including the VCAA, implementing 
regulations, and the jurisprudence 
interpretive thereof.  In addition, 
consideration must be accorded the rating 
criteria for skin disorders in effect 
prior to and on August 30, 2002, see 67 
Fed. Reg. 49596 (Jul. 31, 2002), and the 
holding in Fenderson as to staged 
ratings.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



